[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Assumpsit by D.W. Baker against M.J. Wrenn. Judgment for plaintiff and defendant appeals. Affirmed.
The transcript in this appeal shows that the judgment below was obtained on December 6, 1915, and the bill *Page 435 
of exceptions was presented to the trial judge on March 8, 1916 — 93 days after the entry of judgment.
(1) Under the authorities, the limitation of 90 days for the presentation of a bill of exceptions is jurisdictional, and an instrument signed by the trial judge, but not presented within the required time, is no bill of exceptions. — Box v. South.Ry. Co., 184 Ala. 598, 64 So. 69; Hartselle  Co. v.Wilhite, 3 Ala. App. 612, 57 So. 129; Edinburgh-AmericanLand Mortgage Co. v. Canterbury, 169 Ala. 444, 53 So. 823;Smith v. State, 166 Ala. 24, 52 So. 396; Harper v. State,13 Ala. App. 47, 69 So. 302.
(2) Section 3020, Code 1907, forbidding appellate courts to strike a bill of exceptions mero motu, applies to the unseasonable signing by the judge, and not to the unseasonable presentation of the bill to him. — Box v. South. Ry. Co.,supra; Harper's Case, supra; Hartselle  Co. v. Wilhite, supra.
In the absence of a bill of exceptions, there is no question presented for our review. The judgment must be affirmed.
Affirmed.